Citation Nr: 0620363	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-20 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to separate 10 percent disability evaluations for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision in which the RO found 
that clear and unmistakable error was not found in the RO's 
July 2002 evaluation of tinnitus as 10 percent disabling.  

The veteran perfected an appeal of that decision.  For good 
cause shown, the veteran's motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2005).



FINDING OF FACT

The veteran experiences recurrent tinnitus, a disorder which, 
under applicable VA regulations, is assigned a single 
disability evaluation.


CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 
6260 (2005); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159.  

The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim for separate ratings was filed in January 2003, after 
enactment of the VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  As explained in further detail 
below, however, evidence of a bilateral disability would not 
change the outcome of the appeal.  

VA has no further duty, therefore, to notify the veteran of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In a July 2002 rating decision, the RO granted 
service connection for tinnitus and assigned a single 
10 percent rating for this disorder pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Further, the 10 percent rating 
was continued by the RO in a January 2003 rating decision 
that found that clear and unmistakable error was not found in 
the RO's July 2002 determination.  

Significantly, Diagnostic Code 6260 was subsequently revised, 
effective on June 13, 2003, to provide that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.

In a January 2005 VA Form 646 statement and a June 2005 
informal hearing presentation, the veteran's representative 
asserted that separate evaluations for bilateral tinnitus 
were warranted in the present case.  The representative cited 
to Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), in which 
the Court held that, with regard to tinnitus, 38 C.F.R. 
§ 4.25(b) allows for a separate evaluation for each service-
connected disability arising from a single disease, unless 
otherwise provided.

The decision cited by the representative, however, has since 
been reversed by the Federal Circuit to the extent that the 
Court had held that Diagnostic Code 6260 required the 
assignment of dual evaluations for bilateral tinnitus.  In 
Smith v. Nicholson, Fed. Cir. No. 05-7168 (June 19, 2006), 
the Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  The Federal Circuit 
similarly noted that there was no language in the applicable 
diagnostic criteria clearly indicating that dual evaluations 
were required.  Id.

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-2003 version of Diagnostic Code 
6260 asserted by the veteran's representative must be 
rejected.  For these reasons, the Board finds that the 
arguments of the veteran's representative are without merit, 
and the claim of entitlement to separate 10 percent 
disability evaluations for bilateral tinnitus is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  



ORDER

The claim of entitlement to separate schedular 10 percent 
disability evaluations for bilateral tinnitus is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


